DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea:  
accessing, by an intellectual property (IP) rights classifier algorithm, metadata of an engineering design or analysis data file of an engineering project associated with a mixed-IP rights project; 
performing, by the intellectual property (IP) rights classifier algorithm, a comparison/evaluation of values of one or more metadata fields of the metadata to a rights selection criterion;
selecting, by the IP rights classifier algorithm based on the comparison, an IP rights label of a set of candidate IP rights labels to assign to the engineering design or analysis data file; and 
storing data indicating assignment of the IP rights label assigned to the engineering design or analysis data file.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial and legal interactions and managing relationships or interactions between people because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and store the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more processors, one or more memory devices storing instructions that are executable to perform operations, one or more databases and one or more communication interfaces. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors, one or more memory devices storing instructions that are executable to perform operations, one or more databases, and one or more communication interfaces to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from figure 5 and paragraphs 21 and 51-56 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
accessing, by an intellectual property (IP) rights classifier, metadata of an engineering design or analysis data file of an engineering project associated with a mixed-IP rights project; and 
storing, at the one or more memory devices, data indicating assignment of the IP rights label assigned to the engineering design or analysis data file.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-12; 14-15 and 17-20 appear to merely further limit the abstract idea by further limiting the mixed-IP rights project which is considered part of the abstract idea (Claims 2-3 and 18); further limiting the assignment of the IP rights label and way in which rights criterion are satisfied which is considered part of the abstract idea (Claim 4); further limiting the manner in which the comparison is performed and the assignment of the IP rights label which is considered part of the abstract idea (Claims 5-8); further limiting the datafile and/or metadata which is considered part of the abstract idea (Claims 9-10 and 17); adding an additional step with regard to aggregating data during the accessing step which is considered part of the abstract idea (Claim 11); adding an additional step regarding analyzing data, determining additional results, and storing the additional results which is considered part of the abstract idea (Claims 12 and 20); adding an “additional element(s)” of one or more communication interface and a database which have already been addressed above and further limiting the accessing and IP rights classifier algorithm which is considered part of the abstract idea (Claims 14-15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB: 2021/0004921) in view of Nylander et al. (PGPUB: 2010/0241471).

	


Claims 1, 13 and 16:  Lee discloses a method, a system, and a computer readable storage device, comprising:  
one or more processors and one or more memory devices storing instructions that are executable by the one or more processors to perform operations (Paragraphs 120-122) comprising: 
accessing, by an intellectual property (IP) rights classifier, metadata of an engineering design or analysis data file of an engineering project associated with a mixed-IP rights project; 
Lee discloses accessing, by an intellectual property (IP) rights classifier, metadata of an engineering specification sheet data file of an engineering project for a product associated with a mixed-IP rights project in at least paragraphs 19 and 93, and figure 3 (Paragraph 19: obtaining, from a database, data related to a number of products and/or services including at least one of economic data related to the products and/or services, manuals regarding the products and/or services, specification sheets for the products and/or services, descriptions of the products and/or services, and/or marketing materials related to the products and/or services; Figure 3 and Paragraph 96: the product is an engineered product that has mixed-IP rights).
Lee does not specifically disclose that the specification sheet data file is a design or analysis data file. 
The analogous art of Nylander discloses that it is well known for a specification sheet to be one type of design or analysis file in at least paragraph 15.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention to modify the specification sheet of Lee to be a design or analysis file.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It can be seen that each element claimed is taught in either Lee or Nylander. The providing of a design or analysis file that is a specification sheet as disclosed by Nylander does not change nor effect the normal functions of analyzing the obtained data to determine IP asset to product/service mappings as taught by Lee.  The determination of the mappings would still be performed in the same way even with the addition of the design or analysis file.  Since, the functionalities of the elements in Lee and Nylander do not interfere with each other the results of the combination would be predictable in that the IP asset to product/service mapping would be based at least partly on the information in the design or analysis file.
performing, by the intellectual property (IP) rights classifier, a comparison/evaluation of values of one or more metadata fields of the metadata to a rights selection criterion (Paragraph 22: analyzing, using machine learning, the information about products and services and the intellectual-property information to determine properties, characteristics, metrics, and the like with respect to intellectual-property assets and products and/or services; implement machine learning techniques to determine relationships between intellectual-property assets and products and/or services; Paragraph 25: determine intellectual-property assets that correspond with features of products and/or services using a technology-classification framework; the technology-classification framework may include a taxonomy that includes a number of classifications with each of the classifications being associated with a number of criteria; compare the features of the intellectual-property documents against the criteria for the classifications of the technology-classification framework to determine respective classifications for the intellectual-property documents; compare features of the products and/or services in relation to criteria for the classifications of the technology-classification framework to determine respective classifications for the products and/or service; Paragraph 26: utilize natural language processing techniques and/or machine learning techniques to further develop the one or more models by determining intellectual-property assets that correspond to various products and/or services within a given classification; identify the intellectual-property assets that correspond to the specified product and/or service)
selecting, by the IP rights classifier based on the comparison, an IP rights label of a set of candidate IP rights labels to assign to the engineering design or analysis data file (Paragraph 26: identify the intellectual-property assets that correspond to the specified product and/or service; Paragraph 111: determine an IP asset to product/service mapping indicating that at least a portion of the IP asset covers at least a portion of a product and/or service; for example, the IP asset to product/service mapping may indicate that a claim of a patent covers a user interface feature of an audio application executed by a mobile communication device; Paragraph 42: The data acquisition system may also add one or more tags to data obtained from the one or more data sources; the one or more tags may be related to at least one of one or more organizations that correspond to the extracted data, one or more technology classifications utilized by the intellectual-property services system; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label); and 
storing, at the one or more memory devices, data indicating assignment of the IP rights label assigned to the engineering design or analysis data file (Paragraph 76: store intellectual property (IP) to products and/or services mappings indicating intellectual-property assets or portions of intellectual-property assets that have been mapped to a product and/or service; for example a mapping indicating a claim of a patent document that corresponds to a feature of a mobile device, such as a microphone of the mobile device; the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services).

Claims 2 and 18: Lee and Nylander disclose the method of claim 1 and the computer-readable storage device of claim 16, wherein the mixed-IP rights project corresponds to designing a modified system by adapting at least a portion of a base system, wherein a first entity has IP rights to the base system, and wherein a second entity has IP rights to at least a portion of the modified system. (Lee: Figure 3, Paragraphs 60 and 96: a customer with IP rights to the base system (mobile phone 326) but not all off the components (IP Assets 1, 2, 4) that are in the mobile phone, modifying a single component of the mobile phone (such as IP Asset 1) using the design-around consulting component to design around the IP related feature (IP Asset1). The IP Assets 2, and 4 still remain as part of the mobile device and as such still have IP rights to a portion of the modified system.)


Claim 4: Lee and Nylander disclose the method of claim 1, 
wherein responsive to the comparison indicating that the values of the one or more metadata fields satisfy the rights criterion, the data indicates that a first IP rights label of the candidate IP rights labels is assigned to the data file, (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label) 
wherein the rights criterion is satisfied when the values of the one or more metadata fields indicate that the data file pertains to a base system without modifications associated with the mixed-IP rights project and the first IP rights label indicates single-party IP rights. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label; when all features of a product are mapped to a single owner then this limitations is met)

Claim 5: Lee and Nylander disclose the method of claim 1, 
wherein the comparison is a first comparison, the one or more metadata fields are a first metadata field, and the rights criterion is a first rights criterion (Paragraphs 51 and 93: comparing a first linguistic structure of an IP Asset with a second linguistic structure for a feature of a product to determine a similarity metric) , 
wherein the method further includes: 
responsive to the first comparison indicating that a value of the first metadata field fails to satisfy the first rights criterion, performing a second comparison of a value of a second metadata field of the metadata to a second rights criterion (Paragraph 51 and 93: the feature of the IP asset is mapped to the feature of the product if at least a threshold similarity metric and then repeat the process with other features of other IP assets until a mapping is created or no mapping is found.  This would be repeated until all mappings for IP assets to product features are completed which is clear from figure 3 in which multiple IP assets have been mapped to a product); and 
wherein the IP rights label is assigned to the data file based on whether the second comparison indicates that the value of the second metadata field satisfies the second rights criterion. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label)

Claim 6: Lee and Nylander disclose the method of claim 5, further comprising: 
responsive to the second comparison indicating that the value of the second metadata field fails to satisfy the second rights criterion, performing a third comparison of a value of a third metadata field of the metadata to a third rights criterion (Paragraph 51 and 93: the feature of the IP asset is mapped to the feature of the product if at least a threshold similarity metric and then repeat the process with other features of other IP assets until a mapping is created or no mapping is found.  This would be repeated until all mappings for IP assets to product features are completed which is clear from figure 3 in which multiple IP assets have been mapped to a product), 
wherein the IP rights label is assigned to the data file based on whether the third comparison indicates that the value of the third metadata field satisfies the third rights criterion. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label)

Claim 7: Lee and Nylander disclose the method of claim 6, wherein responsive to the third comparison indicating that the value of the third metadata field satisfies the third rights criterion, the IP rights label assigned to the data file is a third IP rights label of the candidate IP rights labels. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; the feature of the IP asset is mapped to the feature of the product if at least a threshold similarity metric and then repeat the process with other features of other IP assets until a mapping is created or no mapping is found.  This would be repeated until all mappings for IP assets to product features are completed which is clear from figure 3 in which multiple IP assets have been mapped to a product;  Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label )

Claim 8: Lee and Nylander disclose the method of claim 6, wherein responsive to the third comparison indicating that the value of the third metadata field fails to satisfy the third rights criterion, the IP rights label assigned to the data file is a fourth IP rights label of the candidate IP rights labels. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; the feature of the IP asset is mapped to the feature of the product if at least a threshold similarity metric and then repeat the process with other features of other IP assets until a mapping is created or no mapping is found.  This would be repeated until all mappings for IP assets to product features are completed which is clear from figure 3 in which multiple IP assets have been mapped to a product;  Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label )

Claims 9 and 17: Lee and Nylander disclose the method of claim 1 and the computer-readable storage device of claim 16, wherein the data file comprises or corresponds to an engineering drawing associated with the engineering project (Lee: Paragraphs 33 and 40: engineering drawings and images of products; and Figure 3: shows 3 products that have been engineered).

Claims 10: Lee and Nylander disclose the method of claim 1, wherein the metadata comprises one or more of an identifier of a person or group that after performing the design or analysis of the engineering project released the data file, a release date of the data file, a descriptor of the data file, or a parts list associated with the data file (Paragraph 40: descriptions of products and/or services, specifications for products, features of products and/or services).

Claims 12 and 20: Lee and Nylander disclose the method of claim 1 and the computer-readable storage device of claim 16, further comprising determining a risk value based on the IP rights label assigned to the data file and storing risk data indicating the risk value. (Paragraphs 132 and 157: generating a measure of risk with respect to the one or more portions of the intellectual property asset)

Claim 14: Lee and Nylander disclose the system of claim 13, further comprising one or more communication interfaces coupled to the one or more processors, the one or more communication interfaces configured to enable the one or more processors to communicate with one or more databases associated with the blended-IP rights project to access the engineering design or analysis data file and the metadata. (Paragraph 120 and 151); 

Claim 15: Lee and Nylander disclose the system of claim 14, wherein the IP rights classifier uses one or more heuristic rules, one or more machine learning data models, or a combination thereof, to select the IP rights label. (Paragraph 22: analyzing, using machine learning, the information about products and services and the intellectual-property information to determine properties, characteristics, metrics, and the like with respect to intellectual-property assets and products and/or services; implement machine learning techniques to determine relationships between intellectual-property assets and products and/or services; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB: 2021/0004921) in view of Nylander et al. (PGPUB: 2010/0241471) in further view of Hempe (Type Certification Procedures for Military Commercial Derivative Aircraft; February 25, 2015, Order 8110.101A U.S. Department of Transportation Federal Aviation Administration, pages 1-67) 

Claim 3: The method of claim 2, wherein the base system corresponds to a commercial aircraft and the modified system corresponds to a military platform based on the commercial aircraft
Lee and Nylander disclose the method of claim 2, wherein the base system corresponds to product and the modified system corresponds to a modified product.
Lee and Nylander are silent with regard to the based system product being a commercial aircraft and the modified system product corresponding to a military platform based on the commercial aircraft.
However, the analogous art of Hempe discloses that it is well known for a base system to correspond to a commercial aircraft and the modified system corresponds to a military platform based on the commercial aircraft on at least page 6, lines 13-16.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the base product and modified product of Lee and Nylander to be a base product that is a commercial aircraft and the modified product to be a military platform based on the commercial aircraft.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It can be seen that each element claimed is taught in either Lee and Nylander or Hempe. The based product being a commercial aircraft and the modified product being a military platform based on the commercial aircraft as disclosed by Hempe does not change nor effect the normal functions of analyzing the obtained data to determine IP asset to product/service mappings or the modifications to the product as taught by Lee and Nylander.  The determination of the mappings and modifications would still be performed in the same way irrespective of the type of product.  Since, the functionalities of the elements in Lee and Nylander and Hempe do not interfere with each other the results of the combination would be predictable.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB: 2021/0004921) in view of Nylander et al. (PGPUB: 2010/0241471) in further view of Acosta et al. (PGPUB: 2019/0034496).

Claim 11: The method of claim 1, wherein the accessing the metadata comprises performing a join operation to aggregate data related to the data file from data tables. 
Lee and Nylander disclose the method of claim 1.
Lee and Nylander do not disclose that accessing the metadata comprises performing a join operation to aggregate data related to the data file from data tables. 
The analogous art of Acosta disclose that it is well known to method of claim 1, wherein the accessing the metadata comprises performing a join operation to aggregate data related to the data file from data tables in at least paragraph 56.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the accessing of metadata of Lee and Nylander to include performing a join operation to aggregate data related to the data file from data tables as disclosed by Acosta.
The motivation for doing so is that when dealing with multiple data sources the difficulty of performing the required functions on the data increases and using a join operation allows for the quick and efficient performance of these functions on data from several data sources at once. (Acosta: Paragraph 2) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rockafellow et al. (PGPUB: 2019/0012752) discloses an aerospace intellectual property exchange that stores IP assets from members of the exchange using a hierarchical IP asset tagging strategy wherein each IP asset has tagged components and functions that are themselves subject to IP constraints to facilitate IP transfer relative to such technologies, may enable effective searching for those looking for existing pieces of technology on which to build, or for those looking to integrate existing pieces of technology into their own new development efforts.
Prat et al. (PGPUB: 2014/0052649) discloses a database with both technical product information and intellectual property rights information and generating links between the technical product information and the intellectual property information using linking flags that include information regarding which IP rights are pertinent to a certain product.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621